Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 1 of 22




           EXHIBIT 5
          Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 2 of 22




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION




MAPLEBEAR INC. DBA INSTACART,

                             Plaintiff,
    v.                                                    Civil Action No. 2:20-cv-00240-JRG

CORNERSHOP TECHNOLOGIES, INC.;
CORNERSHOP TECHNOLOGIES LLC;
DELIVERY TECHNOLOGIES US, INC.;
DOES 1-10,

                             Defendant.


                   NON-PARTY UBER TECHNOLOGIES, INC.’S
           RESPONSES AND OBJECTIONS TO INSTACART’S SUBPOENA FOR
                        DEPOSITION AND DOCUMENTS

         Pursuant to Federal Rule of Civil Procedure 45, non-party Uber Technologies, Inc.

(“Uber”) responds and objects to the October 15, 2020 subpoena (the “Subpoena”) served by

Plaintiff Maplebear Inc. d/b/a Instacart (“Instacart”).

         Nothing contained in any response is intended to be an admission, concession, or waiver

by Uber regarding the existence, relevance, materiality, or admissibility of any documents or

information, nor an agreement to submit to the jurisdiction of the Eastern District of Texas for

purposes of resolving disputes regarding this Subpoena. Any disputes regarding the scope of the

Subpoena or any information or documents required to be produced are properly resolved in the

Northern District of California. Uber also expressly reserves the rights to (i) object on any

appropriate ground to the use of any information or documents provided in response to the

Subpoena at any time and in any proceeding, and (ii) assert further objections to the

discoverability, relevance, and/or admissibility of any such information or documents on any



                                                  1
         Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 3 of 22




appropriate grounds.

        Uber’s responses to the Subpoena are based on Uber’s reasonable, good-faith

investigation of documents and information falling within the particular requests for production

or deposition topics, during the timeline for Uber’s response. Uber reserves the right to

supplement and/or amend these responses should future investigation indicate that such

supplementation and/or amendment is necessary.

                                OBJECTIONS TO DEFINITIONS

        1.      Uber objects to the definitions of “you” and “your” or “Uber,” and to any

deposition topics (“Topics”) and document requests (“Requests”) including these terms, as

overly broad and unduly burdensome because they include other companies and individuals

including “predecessors,” “subsidiaries,” “affiliates,” and “all past and present officers, directors,

affiliates, agents, consultants, accountants, attorneys, representatives” and “any other person or

entity acting on behalf of any of the foregoing.” Uber further objects that Topics and Requests

including these terms seek information protected by the attorney-client privilege, the common

interest or joint defense privilege, the work-product doctrine, and other applicable privileges,

doctrines, and immunities (“Privileged Information”) because it seeks information about “all past

and present . . . attorneys” of “Uber.” Uber will respond on behalf of Uber Technologies, Inc.,

and Uber will not produce Privileged Information.

        2.      Uber objects to the definitions of “Cornershop” and “Defendant” (and to any

Topics and Requests including these terms) as overly broad and unduly burdensome because

they include other companies and individuals including “predecessors,” “subsidiaries,”

“affiliates,” and “all past and present officers, directors, affiliates, agents, consultants,

accountants, attorneys, representatives” and “any other person or entity acting in whole or in part

on behalf of any of the foregoing.” Uber further objects that Topics and Requests including



                                                2
         Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 4 of 22




these terms seek Privileged Information because they seek information about “all past and

present . . . attorneys” of “Cornershop” or “Defendant.” Uber will interpret Topics and Requests

including these terms to refer to Cornershop Technologies, Inc., Cornershop Technologies LLC,

and Delivery Technologies US, Inc., and Uber will not produce Privileged Information.

       3.      Uber objects to the definitions of “Plaintiff” and “Defendants” (and to any Topics

and Requests including these terms) to the extent they purport to encompass entities or

individuals who are not named Plaintiff or Defendants in the litigation.

       4.      Uber objects to the definitions of “Document,” “Identify,” “Person,” “all,” “any,”

“each,” “and,” and “or” (and to any Topics and Requests including these terms) as overly broad

and unduly burdensome to the extent they seek to impose burdens greater than those permitted

under the Federal Rules of Civil Procedure and other applicable rules and precedent, including to

the extent they seek to impose on Uber discovery obligations disproportionate to the needs of the

litigation, taking into consideration Uber’s status as a non-party.

                              SPECIFIC OBJECTIONS AND
                           RESPONSES TO DEPOSITION TOPICS

TOPIC NO. 1:

       The scraping of data or images by, with the involvement of, at the behest of, or for the

benefit of Cornershop, whether directly or indirectly, and Uber’s knowledge of the same.

RESPONSE TO TOPIC NO. 1:

       Uber objects to this deposition topic as vague, ambiguous, overly broad, and unduly

burdensome—and disproportionate to the needs of the case—because the terms “data,”

“scraping,” “at the behest of, or for the benefit of,” and “indirectly” are vague, ambiguous,

overly broad and unduly burdensome. Uber further objects to the extent that this deposition

topic seeks information not relevant to and disproportionate to the underlying case as it seeks




                                              3
         Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 5 of 22




information relating to any “scraping of data or images,” rather than scraping related to Instacart

and activities accused in the Complaint, to the extent it is not limited to the United States market,

and to the extent it seeks information regarding entities other than Cornershop or its agents.

Uber will interpret “scraping” to mean an automated means of collecting image and price

information from Instacart’s website, and it will respond with respect to alleged “scraping” by

Cornershop, as related to the United States market.

       Uber further objects that this deposition topic is unduly burdensome and disproportionate

to the needs of the litigation because it requires Uber to incur the expenses of providing

information that Plaintiff can seek from Defendants, and without first seeking and/or reviewing

such discovery from Defendants. Uber further objects that the request imposes burdens

disproportionate to the case, because it seeks to require Uber to engage in burdensome electronic

discovery including searching for e-mail or other burdensome exercises such as interviewing

numerous witnesses, redacting privileged materials in documents, and logging numerous

privileged documents, when discovery from Uber is not relevant to the claims and defenses of

the parties, nor proportional to the needs of the case. Uber objects that the topic is unduly

burdensome to the extent it seeks confidential and/or trade secret information of Uber. Uber

further objects that this topic is improper and seeks information not relevant to Instacart’s claims

or Cornershop’s defenses to the extent Instacart seeks, through a third-party subpoena, to gather

information about Uber to make allegations against non-party Uber in this or other litigation.

       Uber further objects to the extent that this deposition topic calls for Privileged

Information. For example, this request apparently seeks Uber’s privileged information

communicated by and with Uber’s counsel before, during, or after its acquisition of Instacart;

common interest information exchanged with Cornershop’s counsel; as well as Privileged




                                              4
         Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 6 of 22




Information regarding the lawsuit.

       Subject to its objections, Uber responds that based on its search to date for responsive

non-privileged information, Uber has identified no knowledge by Uber of Cornershop’s alleged

scraping of images or pricing information from Instacart before the filing of the lawsuit, and any

information regarding knowledge acquired by Uber after the filing of the lawsuit is privileged.

Uber will not provide a witness on this Topic.

       Uber is available to meet and confer regarding Instacart’s Subpoena.

TOPIC NO. 2:

       Cornershop’s use in the United States of images, data, trademarks, or trade names

without permission from their owners, and Uber’s knowledge of the same.

RESPONSE TO TOPIC NO. 2:

       Uber objects to this deposition topic as vague, ambiguous, overly broad, and unduly

burdensome—and disproportionate to the needs of the case—because the terms “images, data,

trademarks, or trade names,” and “without permission from their owners” are vague, ambiguous,

overly broad and unduly burdensome. Uber further objects to the extent that this deposition

topic seeks information not relevant to and disproportionate to the underlying case as it seeks

information relating to any “use of images, data, trademarks, or trade names without permission

of their owners,” rather than limited to alleged use of “scraped” Instacart’s images and pricing,

as accused in the Complaint. Uber will interpret this topic to mean Cornershop’s use of

Instacart’s images and price information allegedly “scraped” by Cornershop, as related to the

United States market.

       Uber further objects that this deposition topic is unduly burdensome and disproportionate

to the needs of the litigation because it requires Uber to incur the expenses of providing




                                             5
         Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 7 of 22




information that Plaintiff can seek from Defendants, and without first seeking and/or reviewing

such discovery from Defendants. Uber further objects that the request imposes burdens

disproportionate to the case, because it seeks to require Uber to engage in burdensome electronic

discovery including searching for e-mail or other burdensome exercises such as interviewing

numerous witnesses, redacting privileged materials in documents, and logging numerous

privileged documents, when discovery from Uber is not relevant to the claims and defenses of

the parties, nor proportional to the needs of the case. Uber objects that the topic is unduly

burdensome to the extent it seeks confidential and/or trade secret information of Uber. Uber

further objects that this topic is improper and seeks information not relevant to Instacart’s claims

or Cornershop’s defenses to the extent Instacart seeks, through a third-party subpoena, to gather

information about Uber to make allegations against non-party Uber in this or other litigation.

       Uber further objects to the extent that this deposition topic calls for Privileged

Information. For example, this request apparently seeks Uber’s Privileged Information

communicated by and with Uber’s counsel before, during, or after its acquisition of Instacart;

common interest information exchanged with Cornershop’s counsel; as well as Privileged

Information regarding the lawsuit.

       Subject to its objections, Uber responds that based on its search to date for responsive

non-privileged information, Uber has identified no knowledge by Uber of Cornershop’s use of

scraped Instacart images and prices before the filing of the lawsuit, and any information

regarding knowledge acquired by Uber after the filing of the lawsuit is privileged. Uber will not

provide a witness for a deposition.

       Uber is available to meet and confer regarding Instacart’s Subpoena.




                                             6
         Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 8 of 22




TOPIC NO. 3:

       Business models, forecasts, business plans, budgets, and variance analyses for

Cornershop in the United States, including but not limited to ones concerning Cornershop as

owned by or subsumed within Uber.

RESPONSE TO TOPIC NO. 3:

       Uber objects to this deposition topic as vague, ambiguous, overly broad, and unduly

burdensome—and disproportionate to the needs of the case—because the terms “business

models,” “business plans,” “budgets,” and “variance analyses” and “as owned by or subsumed

within” are vague, ambiguous, overly broad and unduly burdensome.

       Uber further objects that this deposition topic is unduly burdensome and disproportionate

to the needs of the litigation because it requires Uber to incur the expenses of providing

information that Plaintiff can seek from Defendants, and without first seeking and/or reviewing

such discovery from Defendants. Uber further objects to the topic as unduly burdensome and

disproportionate to the needs of the case to the extent it seeks “business models, forecasts,

business plans, budgets, and variance analyses for Cornershop in the United States,” that are not

relevant to accused activities or to Plaintiff’s alleged damages. Uber further objects that the

request imposes burdens disproportionate to the case, because it seeks to require Uber to engage

in burdensome electronic discovery including searching for e-mail or other burdensome

exercises such as interviewing numerous witnesses, redacting privileged materials in documents,

and logging numerous privileged documents, when discovery from Uber is not relevant to the

claims and defenses of the parties, nor proportional to the needs of the case. Uber objects that

the topic is unduly burdensome to the extent it seeks confidential and/or trade secret information

of Uber. Uber further objects that this topic seeks information not relevant to Instacart’s claims




                                             7
         Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 9 of 22




or Cornershop’s defenses to the extent Instacart seeks, through a third-party subpoena, to gather

information about Uber to make allegations against non-party Uber in this or other litigation.

       Uber further objects to the extent that this deposition topic calls for Privileged

Information. For example, this request apparently seeks Uber’s privileged information

communicated by and with Uber’s counsel before, during, or after its acquisition of Instacart;

common interest information exchanged with Cornershop’s counsel; as well as Privileged

Information regarding the lawsuit.

       Subject to its objections, Uber will not provide a witness for a deposition.

       Uber is available to meet and confer regarding Instacart’s Subpoena.

TOPIC NO. 4:

       The past, present, and future value, whether actual or potential, of Cornershop’s business

and operations in the United States.

RESPONSE TO TOPIC NO. 4:

       Uber objects to this deposition topic as vague, ambiguous, overly broad, and unduly

burdensome—and disproportionate to the needs of the case—because the term “past, present,

and future value, whether actual or potential” is vague, ambiguous, overly broad and unduly

burdensome.

       Uber further objects that this deposition topic is unduly burdensome and disproportionate

to the needs of the litigation because it requires Uber to incur the expenses of providing

information that Plaintiff can seek from Defendants, and without first seeking and/or reviewing

such discovery from Defendants. Uber further objects to the topic as unduly burdensome and

disproportionate to the needs of the case to the extent it seeks “past, present, and future value,

whether actual or potential, of Cornershop’s business and operations in the United States,” that




                                              8
         Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 10 of 22




are not relevant to accused activities or to Plaintiff’s alleged damages. Uber further objects that

the request imposes burdens disproportionate to the case, because it seeks to require Uber to

engage in burdensome electronic discovery including searching for e-mail or other burdensome

exercises such as interviewing numerous witnesses, redacting privileged materials in documents,

and logging numerous privileged documents, when discovery from Uber is not relevant to the

claims and defenses of the parties, nor proportional to the needs of the case. Uber objects that

the topic is unduly burdensome to the extent it seeks confidential and/or trade secret information

of Uber. Uber further objects that this topic is improper and seeks information not relevant to

Instacart’s claims or Cornershop’s defenses to the extent Instacart seeks, through a third-party

subpoena, to gather information about Uber to make allegations against non-party Uber in this or

other litigation.

        Uber further objects to the extent that this deposition topic calls for Privileged

Information. For example, this request apparently seeks Uber’s privileged information

communicated by and with Uber’s counsel before, during, or after its acquisition of Instacart;

common interest information exchanged with Cornershop’s counsel; as well as Privileged

Information regarding the lawsuit.

        Subject to its objections, Uber will not provide a witness for a deposition.

        Uber is available to meet and confer regarding Instacart’s Subpoena.

TOPIC NO. 5:

        Any actual or potential benefits, costs, and/or risks, whether monetary or nonmonetary,

associated with or concerning the timing of Cornershop’s entry into the U.S. market.

RESPONSE TO TOPIC NO. 5:

        Uber objects to this deposition topic as vague, ambiguous, overly broad, and unduly




                                              9
         Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 11 of 22




burdensome—and disproportionate to the needs of the case—because the terms “actual or

potential benefits, costs, and/or risks,” “whether monetary or nonmonetary,” and “concerning the

timing of Cornershop’s entry” are vague, ambiguous, overly broad and unduly burdensome.

Uber interprets the phrase “timing of Cornershop’s entry” to mean the time when Cornershop

launched its services for users to place grocery orders for delivery within the United States.

        Uber further objects that this deposition topic is unduly burdensome and disproportionate

to the needs of the litigation because it requires Uber to incur the expenses of providing

information that Plaintiff can seek from Defendants, and without first seeking and/or reviewing

such discovery from Defendants. Uber further objects to the topic as unduly burdensome and

disproportionate to the needs of the case to the extent it seeks “actual or potential benefits, costs,

and/or risks, whether monetary or nonmonetary, associated with or concerning the timing of

Cornershop’s entry into the U.S. market,” that are not relevant to the claims and defenses of the

parties, nor proportional to the needs of the case. Uber further objects that the request imposes

burdens disproportionate to the case, because it seeks to require Uber to engage in burdensome

electronic discovery including searching for e-mail or other burdensome exercises such as

interviewing numerous witnesses, redacting privileged materials in documents, and logging

numerous privileged documents when discovery from Uber is not relevant to the claims and

defenses of the parties, nor proportional to the needs of the case. Uber objects that the topic is

unduly burdensome to the extent it seeks confidential and/or trade secret information of Uber.

Uber further objects that this topic is improper and seeks information not relevant to Instacart’s

claims or Cornershop’s defenses to the extent Instacart seeks, through a third-party subpoena, to

gather information about Uber to make allegations against non-party Uber in this or other

litigation.




                                              10
         Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 12 of 22




        Uber further objects to the extent that this deposition topic calls for Privileged

Information. For example, this request apparently seeks Uber’s privileged information

communicated by and with Uber’s counsel before, during, or after its acquisition of Instacart;

common interest information exchanged with Cornershop’s counsel; as well as Privileged

Information regarding the lawsuit.

        Subject to its objections, Uber will not provide a witness for a deposition.

        Uber is available to meet and confer regarding Instacart’s Subpoena.

TOPIC NO. 6:

        Uber’s search for, collection, and production of documents in connection with this

litigation.

RESPONSE TO TOPIC NO. 6:

        Uber objects to this deposition topic as it calls for Privileged Information.

        Uber further objects to this deposition topic as unduly burdensome and disproportionate

to the needs of the case because Uber is not a party to the litigation and has no obligation to

search for, collect, or produce documents in connection with the litigation, other than its

obligations as a non-party to respond to the Subpoena.

        Subject to its objections, Uber will not provide a witness for a deposition.

        Uber is available to meet and confer regarding Instacart’s Subpoena.

                            SPECIFIC OBJECTIONS AND
                     RESPONSES TO REQUESTS FOR PRODUCTION

REQUEST NO. 1:

        All documents concerning the scraping of data or images by, with the involvement of, at

the behest of, or for the benefit of Cornershop, whether directly or indirectly, or Uber’s

knowledge of the same.




                                              11
        Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 13 of 22




RESPONSE TO REQUEST NO. 1:

       Uber objects to this request as vague, ambiguous, overly broad, and unduly

burdensome—and disproportionate to the needs of the case—because the terms “data,”

“scraping,” “at the best of, or for the benefit of,” and “indirectly” are vague, ambiguous, overly

broad and unduly burdensome. Uber further objects to the extent that this request seeks

information not relevant to and disproportionate to the underlying case as it seeks information

relating to any “scraping of data or images,” rather than scraping related to Instacart and

activities accused in the Complaint, to the extent it is not limited to the United States market, and

to the extent it seeks information regarding entities other than Cornershop or its agents. Uber

will interpret “scraping” to mean an automated means of collecting image and price information

from Instacart’s website, and it will respond with respect to alleged “scraping” by Cornershop, as

related to the United States market.

       Uber further objects that this request is unduly burdensome and disproportionate to the

needs of the litigation because it requires Uber to incur the expenses of providing information

that Plaintiff can seek from Defendants, and without first seeking and/or reviewing such

discovery from Defendants. Uber further objects that the request imposes burdens

disproportionate to the case, because it seeks to require Uber to engage in burdensome electronic

discovery including searching for and/or logging e-mail or other electronic information,

redacting privileged materials in documents, and logging numerous privileged documents, when

discovery from Uber is not relevant to the claims and defenses of the parties, nor proportional to

the needs of the case. Uber further objects that this request is improper seeks information not

relevant to Instacart’s claims or Cornershop’s defenses to the extent Instacart seeks, through a

third-party subpoena, to gather information about non-party Uber to make allegations against




                                             12
         Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 14 of 22




Uber in this or other litigation.

        Uber further objects to the extent that this request calls for Privileged Information. For

example, this request apparently seeks Uber’s privileged information communicated by and with

Uber’s counsel before, during, or after its acquisition of Instacart; common interest documents

exchanged with Cornershop’s counsel; as well as Privileged Information regarding the lawsuit.

        Subject to its objections, Uber responds that based on its search to date for responsive

non-privileged information, Uber has identified no knowledge by Uber of Cornershop’s use of

Instacart’s images or prices before the filing of the lawsuit, and any documents regarding

knowledge acquired by Uber after the filing of the lawsuit is privileged.

        Uber will not produce documents in response to this request.

        Uber is available to meet and confer regarding Instacart’s Subpoena.

REQUEST NO. 2:

        All documents concerning Cornershop’s actual or contemplated use in the United States

of images, data, trademarks, or trade names without permission from their owners, or Uber’s

knowledge of the same.

RESPONSE TO REQUEST NO. 2:

        Uber objects to this request as vague, ambiguous, overly broad, and unduly

burdensome—and disproportionate to the needs of the case—because the terms “images, data,

trademarks, or trade names,” and “without permission from their owners” are vague, ambiguous,

overly broad and unduly burdensome. Uber further objects to the extent that this request seeks

information not relevant to and disproportionate to the underlying case as it seeks information

relating to any “use of images, data, trademarks, or trade names without permission of their

owners,” rather than limited to alleged use of “scraped” Instacart’s images and pricing, as




                                             13
          Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 15 of 22




accused in the Complaint. Uber will interpret this topic to mean Cornershop’s use of Instacart’s

images and price information allegedly “scraped” by Cornershop, as related to the United States

market.

        Uber further objects that this request is unduly burdensome and disproportionate to the

needs of the litigation because it requires Uber to incur the expenses of providing information

that Plaintiff can seek from Defendants, and without first seeking and/or reviewing such

discovery from Defendants. Uber further objects that the request imposes burdens

disproportionate to the case, because it seeks to require Uber to engage in burdensome electronic

discovery including searching for and/or logging e-mail or other electronic information, or other

burdensome exercises such as interviewing numerous witnesses, redacting privileged materials

in documents, and logging numerous privileged documents, when discovery from Uber is not

relevant to the claims and defenses of the parties, nor proportional to the needs of the case. Uber

further objects that this request is improper and seeks information not relevant to Instacart’s

claims or Cornershop’s defenses to the extent Instacart seeks, through a third-party subpoena, to

gather information about Uber to make allegations against non-party Uber in this or other

litigation.

        Uber further objects to the extent that this request calls for Privileged Information. For

example, this request apparently seeks Uber’s privileged information communicated by and with

Uber’s counsel before, during, or after its acquisition of Instacart; common interest documents

exchanged with Cornershop’s counsel; as well as Privileged Information regarding the lawsuit.

        Subject to its objections, Uber responds that based on its search to date for responsive

non-privileged information, Uber has identified no knowledge by Uber of Cornershop’s use of

scraped Instacart images and prices before the filing of the lawsuit, and any documents regarding




                                             14
        Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 16 of 22




knowledge acquired by Uber after the filing of the lawsuit is privileged.

       Subject to its objections, Uber will not produce documents in response to this request.

       Uber is available to meet and confer regarding Instacart’s Subpoena.

REQUEST NO. 3:

       All documents concerning any business model, forecast, business plan, budget, or

variance analysis for Cornershop in the United States, including but not limited to ones

concerning Cornershop as owned by or subsumed within Uber.

RESPONSE TO REQUEST NO. 3:

       Uber objects to this request as vague, ambiguous, overly broad, and unduly

burdensome—and disproportionate to the needs of the case—because the terms “business

models,” “business plans,” “budgets,” and “variance analyses” and “as owned by or subsumed

within” are vague, ambiguous, overly broad and unduly burdensome

       Uber further objects that this request is unduly burdensome and disproportionate to the

needs of the litigation because it requires Uber to incur the expenses of providing information

that Plaintiff can seek from Defendants, and without first seeking and/or reviewing such

discovery from Defendants. Uber further objects to the topic as unduly burdensome and

disproportionate to the needs of the case to the extent it seeks “[a]ll documents concerning any

business model, forecast, business plan, budget, or variance analysis for Cornershop in the

United States,” that are not relevant to accused activities or to Plaintiff’s alleged damages. Uber

further objects that the request imposes burdens disproportionate to the case, because it seeks to

require Uber to engage in burdensome electronic discovery including searching for and/or

logging e-mail or other electronic information, redacting privileged materials in documents, and

logging numerous privileged documents, when discovery from Uber is not relevant to the claims




                                            15
         Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 17 of 22




and defenses of the parties, nor proportional to the needs of the case. Uber objects that the topic

is unduly burdensome to the extent it seeks confidential and/or trade secret information of Uber.

Uber further objects that this request is improper and seeks information not relevant to Instacart’s

claims or Cornershop’s defenses to the extent Instacart seeks, through a third-party subpoena, to

gather information about Uber to make allegations against non-party Uber in this or other

litigation.

        Uber further objects to the extent that this request calls for Privileged Information. For

example, this request apparently seeks Uber’s privileged information communicated by and with

Uber’s counsel before, during, or after its acquisition of Instacart; common interest documents

exchanged with Cornershop’s counsel; as well as Privileged Information regarding the lawsuit.

        Subject to its objections, Uber will not produce documents in response to this request.

        Uber is available to meet and confer regarding Instacart’s Subpoena.

REQUEST NO. 4:

        All documents concerning the past, present, or future value, whether actual or potential,

of Cornershop’s business or operations in the United States.

RESPONSE TO REQUEST NO. 4:

        Uber objects to this request as vague, ambiguous, overly broad, and unduly

burdensome—and disproportionate to the needs of the case—because the term “past, present,

and future value, whether actual or potential” is vague, ambiguous, overly broad and unduly

burdensome.

        Uber further objects that this request is unduly burdensome and disproportionate to the

needs of the litigation because it requires Uber to incur the expenses of providing information

that Plaintiff can seek from Defendants, and without first seeking and/or reviewing such




                                             16
         Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 18 of 22




discovery from Defendants. Uber further objects to the topic as unduly burdensome and

disproportionate to the needs of the case to the extent it seeks “[a]ll documents concerning the

past, present, or future value, whether actual or potential, of Cornershop’s business or operations

in the United States” that are not relevant to accused activities or to Plaintiff’s alleged damages.

Uber further objects that the request imposes burdens disproportionate to the case, because it

seeks to require Uber to engage in burdensome electronic discovery including searching for

and/or logging e-mail or other electronic information, redacting privileged materials in

documents, and logging numerous privileged documents, when discovery from Uber is not

relevant to the claims and defenses of the parties, nor proportional to the needs of the case. Uber

objects that the topic is unduly burdensome to the extent it seeks confidential and/or trade secret

information of Uber. Uber further objects that this request seeks information not relevant to

Instacart’s claims or Cornershop’s defenses to the extent Instacart seeks, through a third-party

subpoena, to gather information about Uber to make allegations against non-party Uber in this or

other litigation.

        Uber further objects to the extent that this request calls for Privileged Information. For

example, this request apparently seeks Uber’s privileged information communicated by and with

Uber’s counsel before, during, or after its acquisition of Instacart; common interest documents

exchanged with Cornershop’s counsel; as well as Privileged Information regarding the lawsuit.

        Subject to its objections, Uber will not produce documents in response to this request.

        Uber is available to meet and confer regarding Instacart’s Subpoena.

REQUEST NO. 5:

        All documents concerning any actual or potential benefits, costs, and/or risks, whether

monetary or nonmonetary, associated with the timing of Cornershop’s entry into the U.S. market.




                                             17
        Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 19 of 22




RESPONSE TO REQUEST NO. 5:

       Uber objects to this request as vague, ambiguous, overly broad, and unduly

burdensome—and disproportionate to the needs of the case—because the terms “actual or

potential benefits, costs, and/or risks,” “whether monetary or nonmonetary,” and “concerning

the timing of Cornershop’s entry” are vague, ambiguous, overly broad and unduly burdensome,

and disproportionate to the needs of the case. Uber interprets the phrase “timing of Cornershop’s

entry” to mean the time when Cornershop launched its services for users to place grocery orders

for delivery within the United States.

       Uber further objects that this request is unduly burdensome and disproportionate to the

needs of the litigation because it requires Uber to incur the expenses of providing information

that Plaintiff can seek from Defendants, and without first seeking and/or reviewing such

discovery from Defendants. Uber further objects to the topic as unduly burdensome and

disproportionate to the needs of the case to the extent it seeks “actual or potential benefits, costs,

and/or risks, whether monetary or nonmonetary, associated with or concerning the timing of

Cornershop’s entry into the U.S. market,” that are not relevant to accused activities or to

Plaintiff’s alleged damages. Uber further objects that the request imposes burdens

disproportionate to the case, because it seeks to require Uber to engage in burdensome electronic

discovery including searching for and/or logging e-mail or other electronic information,

redacting privileged materials in documents, and logging numerous privileged documents, when

discovery from Uber is not relevant to the claims and defenses of the parties, nor proportional to

the needs of the case. Uber objects that the topic is unduly burdensome to the extent it seeks

confidential and/or trade secret information of Uber. Uber further objects that this request is

improper and seeks information not relevant to Instacart’s claims or Cornershop’s defenses to the




                                              18
        Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 20 of 22




extent Instacart seeks, through a third-party subpoena, to gather information about Uber to make

allegations against non-party Uber in this or other litigation.

       Uber further objects to the extent that this request calls for Privileged Information. For

example, this request apparently seeks Uber’s privileged information communicated by and with

Uber’s counsel before, during, or after its acquisition of Instacart; common interest documents

exchanged with Cornershop’s counsel; as well as Privileged Information regarding the lawsuit.

       Subject to its objections, Uber will not produce documents in response to this request.

       Uber is available to meet and confer regarding Instacart’s Subpoena.

REQUEST NO. 6:

       All documents you relied on in preparing for the deposition noticed concurrently with

these requests for production.

RESPONSE TO REQUEST NO. 6:

       Uber objects to this request to the extent that it calls for Privileged Information, and/or

documents otherwise not required to be produced under applicable rules.

       Subject to its objections, Uber does not intend to provide a witness for deposition and

thus there are no responsive documents.

       Uber is available to meet and confer regarding Instacart’s Subpoena.




                                             19
         Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 21 of 22




Dated:       November 5, 2020        By: /s/ Melody Drummond Hansen

                                         David Eberhart - Cal. S.B. #195474
                                         deberhart@omm.com
                                         Megan Havstad - Cal. S.B. # 287938
                                         mhavstad@omm.com
                                         Katie Gosewehr - Cal. S.B. #313458
                                         kgosewehr@omm.com
                                         O’MELVENY & MYERS LLP
                                         Two Embarcadero Center, 28th Floor
                                         San Francisco, California 94111-3823
                                         Telephone: (415) 984-8700
                                         Facsimile: (415) 984-8701

                                         Melody Drummond Hansen - Cal. S.B. #278786
                                         mdrummondhansen@omm.com
                                         O’MELVENY & MYERS LLP
                                         2765 Sand Hill Road
                                         Menlo Park, CA 94025
                                         Telephone:      (650) 473-2600
                                         Facsimile:      (650) 473-2601

                                         Attorneys for Non-Party
                                         UBER TECHNOLOGIES, INC.




                                    20
        Case 3:21-mc-80007-SK Document 1-6 Filed 01/12/21 Page 22 of 22




                               CERTIFICATE OF SERVICE
       Pursuant to the Federal Rules of Civil Procedure, I hereby certify that, on November 5,

2020, all counsel of record who have appeared in this case are being served with a copy of the

foregoing by e-mail.

                                                   /s/ Melody Drummond Hansen
                                                       Melody Drummond Hansen




                                          21
